NUMBER 13-10-00441-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

STEPHEN T. LEAS,                                                            Appellant,

                                           v.

COMMISSION FOR LAWYER DISCIPLINE,                                            Appellee.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
               Memorandum Opinion by Justice Benavides
      This case involves a disciplinary proceeding brought against McAllen lawyer

Stephen T. Leas.     By four issues, Leas appeals the trial court’s judgment that he

committed professional misconduct and asserts that:           (1) the Texas Rules of

Disciplinary Procedure’s statute of limitation barred the present action; (2) the evidence
was legally and factually insufficient to support the judgment; (3) the trial court erred

when it allowed an expert witness to testify on attorney fees; and (4) the trial court’s

rendition of judgment was in error. We affirm.

                                     I.     BACKGROUND

      In 1996, Leas represented parents and guardians, as next friends, of

approximately 667 minors following an explosion at the Union Carbide plant in Port

Lavaca, Texas.1 Leas settled his portion of the case with Union Carbide for $1.725

million (“Union Carbide lawsuit/settlement”). Of the total settlement, $823,452.00 was

allocated for clients. Because a vast number of the real parties in interest were minors

at the time of settlement, the trial court ordered that the minors’ portions of the

$823,452.00 be deposited into the registry of the court and further ordered that Leas

assume responsibility for the disbursement of those funds.           In January 1997, Leas sent

a letter to his clients and stated that the minors’ settlement funds had been deposited

into a single bank account.      Leas indicated in his letter that the settlement funds would

be delivered within thirty days of each child’s eighteenth birthday and directed the

parents and guardians to keep his office informed about any address changes.

      Between 2006 and 2008, various clients whose children had reached the age of

majority unsuccessfully attempted to retrieve disbursements for their children from Leas.

In 2008, the Commission for Lawyer Discipline (“the Commission”) filed disciplinary

proceedings against Leas in Hidalgo County and alleged that he violated Rule 1.14(b) of

the Disciplinary Rules.      See TEX. DISCIPLINARY R. PROF’L CONDUCT 1.14(b), reprinted in

TEX. GOV’T CODE ANN., tit. 2, subtit. G app. A (West 2005).               More specifically, the

      1
          The underlying lawsuit’s judgment was signed November 5, 1996 in Cameron County, Texas.


                                                 2
Commission alleged that Leas failed to timely pay his clients from the Union Carbide

lawsuit after some minor real parties in interest reached the age of majority.        A jury trial

was held in October 2009.

A.     Trial on the Merits

       The following evidence was presented:

       1. The Commission’s Evidence

       Eight individuals testified for the Commission about Leas’s failure to pay the

portions of the Union Carbide settlement. The witnesses included three clients, acting

as next of friends of the then-minor real parties in interest, and five real parties in interest

who were minors at the time of the settlement but had since reached majority age.

       Tyrone Carlyle, father and next friend of Danielle Carlyle, testified first.     Danielle

was a minor at the time of the Union Carbide settlement, and Tyrone testified that shortly

after Danielle turned eighteen, he attempted to retrieve her settlement funds from Leas.

Tyrone’s efforts to reach Leas were unsuccessful, so he engaged the assistance of

outside counsel. The trial court admitted a copy of a certified letter dated February 19,

2008 into evidence from attorney Gerald Cornick, on Tyrone’s behalf, to Leas inquiring

about the situation. Tyrone admitted that the text of the letter incorrectly identified his

son, rather than his daughter, who had the issue. Tyrone testified that he brought this

error to Cornick’s attention, that a corrected letter was sent to Leas, but he did not have a

copy of the corrected correspondence.

       Tyrone testified that since Danielle turned eighteen, she has yet to receive her

$1,177.00 share of the Union Carbide settlement.         Danielle also testified that she had




                                               3
not received any money from the settlement despite repeated efforts to reach Leas after

turning eighteen.

       The trial court also admitted Leas’s March 8, 2008 written response to attorney

Cornick, along with an attachment indicating that Tyrone, as next friend of Danielle, was

paid Danielle’s share in 1997.      Leas presented a disbursement-of-funds letter and

check dated to Tyrone which purported to bear his signature as an early settlement

payment and cashed check to Tyrone as next friend of Danielle. Tyrone testified that

the signatures on those documents were not his and that he had not received an early

check on daughter’s behalf.

       Israel Baldera, Tranquilino Ricky Baldera, Jr., and Christopher Baldera are three

brothers who were minors at the time of the settlement.      All three brothers testified that

they have not received any money from the Union Carbide settlement since turning

eighteen and that they all relied on their mother to handle their affairs in this case.

       During cross-examination, Leas’s counsel showed Christopher a cashed check

admitted into evidence which purported to bear his mother’s signature. At trial,

Christopher was uncertain when asked whether the signature on the check was his

mother’s, but Leas’s counsel reminded him that during his deposition, he identified the

signature as his mother’s.    Christopher acknowledged this conflict.

       Gloria Baldera, mother and next friend of Israel, Ricky, and Christopher, testified

that her sons have not been paid their respective $1,177.00 shares of the Union Carbide

settlement, nor was any money received prior to Israel, Rick, or Christopher turning

eighteen. On cross-examination, Gloria denied that the signatures were hers on the

documents and checks admitted into evidence.


                                              4
         Elisa Garcia, who was twenty at the time of trial, also testified that she had not

received money from Leas since turning eighteen. She admitted, however, that most, if

not all, dealings with Leas had been through her mother, Christina Garcia. Elisa’s

mother Christina testified that she requested Elisa’s share of the Union Carbide

settlement after Elisa turned eighteen, and never requested it at any time before.

Christina stated that after Elisa turned eighteen, she attempted numerous times to obtain

Elisa’s portion of the settlement but was unsuccessful. According to Christina, Elisa

has not received her share of the Union Carbide settlement.               When asked on

cross-examination, Christina denied that she received a check on Elisa’s behalf.         She

also stated that a check purportedly made out to “Cristina J. Garcia” was not hers

because her first name is spelled differently, and she does not have a middle initial.

         2. Leas’s Evidence

         Leas testified in his own defense that the testimony from the Carlyle, Baldera, and

Garcia families was untrue. Leas asserted that the documents bearing each of the

parent’s signatures were authentic and correct.       Leas testified that he asked the trial

court to release some of the funds early because some minors reached majority age

shortly after the final judgment was signed and clients began calling his office demanding

their money.     However, Leas testified that the check made out to “Cristina J. Garcia”

was separate from a check made out to Christina Garcia because he had two clients with

the same name but with different spellings.         The trial court then admitted a cashed

check purportedly bearing the correct signature of Christina Garcia, as next friend of

Elisa.    Leas testified that he paid the Carlyles twice, but never received a return check

for   the   error.    Finally,   Leas   indicated   that   the   documents   admitted    into


                                              5
evidence—including correspondence, release forms, and paid checks—were kept in the

scope of his practice and relied upon heavily because his memory could not possibly

remember all 667 clients involved in this case.

        3. Verdict and Judgment

        The jury affirmatively found that Leas committed professional misconduct in

violation of Disciplinary Rule 1.14(b) for not paying the real parties in interest their portion

of the Union Carbide settlement at the time they turned eighteen.                    See TEX.

DISCIPLINARY R. PROF’L CONDUCT 1.14(b).             The trial court entered the following

judgment:

        It is accordingly, ORDERED, ADJUDGED, and DECREED, that [Leas] be
        SUSPENDED from the practice of law in the State of Texas, for a period of
        sixty months, the last fifty-four months of said suspension being probated
        under the terms and conditions more fully set forth below. The period of
        active suspension shall be effective at 12:01 a.m. on the 30th day after this
        judgment has become final or the conclusion of any perfected appeal, and
        to continue for a period of six months thereafter. It is further ORDERED
        that this suspension shall be made a matter of public record and shall be
        published in the Texas Bar Journal as well as a newspaper of general
        circulation in the county of [Leas’s] residence or office.

This appeal followed.

                        II.     STATUTE OF LIMITATIONS

        In his first issue, Leas asserts that the present action was barred under the rules

of disciplinary procedure’s statute of limitation provision.

A.      Standard of Review

        The applicability of a statute of limitations is a question of law, and we review it de

novo.    See Delhomme v. Comm’n for Lawyer Discipline, 113 S.W.3d 616, 619 (Tex.

App.—Dallas 2003, no pet.); Goose Creek Consol. Ind. Sch. Dist. of Chambers and



                                               6
Harris Counties, Tex. v. Jarrar’s Plumbing, Inc., 74 S.W.3d 486, 492 (Tex.

App.—Texarkana 2002, pet. denied).

B.       Discussion

         Leas argues that the allegations brought against him are barred by the rules of

disciplinary procedure’s four-year statute of limitations because the alleged misconduct

took place in late 1996 and early 1997, well before the four-year limitation.   See TEX. R.

DISCIPLINARY P. 15.06, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. G app. A-1 (West

2005) (stating that “[n]o attorney licensed to practice law in Texas may be disciplined for

[p]rofessional [m]isconduct occurring more than four years before the time when the

allegation of [p]rofessional [m]isconduct is brought to the attention of the Office of Chief

Disciplinary Counsel, except in cases in which disbarment or suspension is

compulsory”). We disagree.

         The key inquiry in this issue is to determine when Leas’s alleged misconduct took

place.    See id.; Delhomme, 113 S.W.3d at 619–20.        Here, the jury found that Leas

violated Disciplinary Rule 1.14(b) for failing to deliver shares of the Union Carbide

settlement upon certain minors reaching the age of majority.     See TEX. DISCIPLINARY R.

PROF’L CONDUCT 1.14(b). In this case, the Carlyle, Garcia, and Baldera complainants

followed the advice prescribed in a 1997 letter from Leas which instructed them that their

individual shares with interest, if any, of the Union Carbide settlement would become

available within thirty days of obtaining majority.

         Therefore, the respective limitations clock on Leas’s alleged misconduct did not

begin to run until each respective complainant reached the age of eighteen.          In this

case, (1) Danielle Carlyle reached majority on December 15, 2008; (2) Elisa Garcia on


                                              7
July 31, 2007; (3) Ricky Baldera on November 20, 2006; (4) Israel Baldera on February

7, 2008; and (5) Christopher Baldera on December 14, 2008.                             Accordingly, the

respective dates of alleged misconduct made the basis of the disciplinary action were

brought to the Commission’s attention within the appropriate four-year limitations period.

See TEX. R. DISCIPLINARY P. 15.06.2

        Leas’s first issue is overruled.

                           III.    SUFFICIENCY OF THE EVIDENCE

        In his second issue, Leas challenges the factual and legal sufficiency of the

evidence to support the jury’s verdict.

A.      Standard of Review

        When reviewing legal sufficiency, we must sustain “no evidence” points only

when:    (1) there is a complete absence of evidence of a vital fact; (2) the court is barred

by rules of law or of evidence from giving weight to the only evidence offered to prove a

vital fact; (3) the evidence offered to prove a vital fact is no more than a mere scintilla; and

(4) the evidence establishes conclusively the opposite of a vital fact.                 City of Keller v.

Wilson, 168 S.W.3d 802, 810 (Tex. 2005). In deciding no evidence points when the

evidence offered to prove a vital fact is no more than a mere scintilla, we must view the

evidence in the most favorable light in support of the finding and reject evidence and

inferences which are to the contrary.            Id.       However, we must not disregard contrary

evidence in situations (1), (2), and (4).       Id.



        2
            Leas’s argument that Delhomme v. Comm’n for Lawyer Discipline is similar to this case is
misplaced. Delhomme involved allegations under Disciplinary Rule 1.14(b) different than those involved in
this case. See 113 S.W.3d 616, 620 (Tex. App.—Dallas 2003, no pet.) (describing Delhomme’s conduct of
failing to notify her client that she had received a settlement check, but nonetheless withdrawing her fee).


                                                       8
       In conducting a factual sufficiency review, we must not merely substitute our

judgment for that of the jury.   Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757,

761 (Tex. 2003). We must recognize that the jury is the sole judge of credibility of

witnesses and the weight to be given to their testimony.        Id.; see City of Keller, 168
S.W.3d at 810.    Finally, we must consider and weigh all of the evidence in the case in

determining whether the evidence is insufficient or if the verdict is so against the great

weight and preponderance of the evidence as to be manifestly unjust. Pool v. Ford

Motor Co., 715 S.W.2d 629, 635 (Tex. 1986) (citing In re King’s Estate, 150 Tex. 662,

665–66 (1951)).

B.     Discussion

       The jury in this case affirmatively found that Leas, after receiving settlement

funds, failed to promptly deliver the settlement funds to the complainants.              Leas

challenges whether the evidence supports the finding that he failed to promptly pay his

clients their portion of the Union Carbide settlement.     It is undisputed that the Carlyle,

Garcia, and Baldera complainants were each entitled to a $1,177.00 payout plus interest

upon reaching the age of eighteen.       However, Leas argues that the evidence shows

that the complainants—through their next friends—were paid and that this fact is

supported by documents and his testimony.

       The record shows that some evidence is in conflict—namely, the testimony from

eight witnesses who affirmed that they had not received any funds from the Union

Carbide settlement despite Leas’s assertions to the contrary and denied that the

signatures on the checks and documents offered by Leas’s were theirs. When conflicts

of evidence exist, it is within the province of the jury to resolve them.   City of Keller, 168
9
S.W.3d at 820.       Moreover, in every circumstance in which reasonable jurors can

resolve evidence either way by disregarding the conflicting evidence, we must assume

that the jury did so in favor of the verdict.   Id. at 821. We also recognize that jurors are

the sole judges of credibility of witnesses and the weight to give to their testimony.      Id.

at 818–19. A jury may choose to believe one witness and disbelieve another.          Id.

         In this case, the evidence was in conflict—the Commission presented evidence

supporting one set of facts and Leas presented evidence supporting another.                It is

fathomable from our review that a reasonable jury could have resolved the conflicting

evidence in Leas’s favor, but under City of Keller, we must assume that the jury resolved

this conflict in favor of the verdict and disregard the conflicting evidence.    Id. 820–21.

The jury acted within its province to resolve these questions of fact in the Commission’s

favor.    Id. at 820. Therefore, we conclude that the evidence was legally sufficient to

support the verdict.    Id. at 820–21.    Finally, after reviewing and considering all of the

evidence in this case, including evidence which is contrary to the verdict, we cannot

conclude that the verdict is so against the great weight and preponderance of the

evidence so as to be manifestly unjust.         Pool, 715 S.W.2d at 635 (citing In re King’s

Estate, 150 Tex. 662, 664–66 (1951)).       Leas’s second issue is overruled.

                          IV.    EXPERT WITNESS TESTIMONY

         In his third issue, Leas contends that the trial court erred in allowing the

Commission’s trial counsel, Paul Homburg III, to testify as an expert regarding attorney’s

fees.




                                                10
A.      Standard of Review

        A trial court has broad discretion to determine admissibility of expert testimony.

Llanes v. Davila, 133 S.W.3d 635, 638 (Tex. App.—Corpus Christi 2003, pet. denied).

Therefore, a reviewing court must reverse only for an abuse of discretion.                      Id. (quoting

Helena Chem. Corp. v. Wilkins, 47 S.W.3d 486, 499 (Tex. 2001)).                              An abuse of

discretion occurs when a trial court’s decision is arbitrary, unreasonable, and without

reference to guiding rules and principles.           Llanes, 133 S.W.3d at 638.

B.      Discussion

        Leas contends that the trial court erred in not excluding Homburg’s testimony

because the Commission failed to timely designate him as an expert. We disagree.

The record shows that the Commission designated Homburg one year prior to trial in its

responses to Leas’s request for disclosures. Next, Leas specifically objected to the trial

court prior to Homburg’s testimony that the Commission failed to produce Homburg’s

itemized billing statement as well as his current resume.                         See TEX. R. CIV. P.

194.2(4)(A)–(B).3 Leas argues that these failures resulted in a “trial by ambush.”

        A party’s failure to provide a complete response to a request for disclosure results

in the automatic exclusion of the witness's testimony, unless the trial court finds good

cause or lack of surprise or prejudice. See TEX. R. CIV. P. 193.6(a); $27,877.00 Current

Money of the U.S. v. State, 331 S.W.3d 110, 120 (Tex. App.—Fort Worth 2010, pet.
        3
        The pertinent rule provides that any expert employed by the responding party must disclose,
when asked by the party propounding discovery:

        (A) all documents, tangible things, reports, models, or data compilations that have been
            provided to, reviewed by, or prepared by or for the expert in anticipation of the expert's
            testimony; and

        (B) the expert’s current resume and bibliography.

TEX. R. CIV. P. 194.2(4)(A)(B).

                                                     11
denied). A “complete response” is one that is based on all information reasonably

available to the responding party or its attorney at the time the response is made.   TEX.

R. CIV. P. 193.1.   In this case, the Commission responded to Leas’s request for

disclosure with the following response:

      Counsel of record for the Commission, Paul H. Homburg III, may testify
      solely regarding the amount of attorney fees and expenses incurred in the
      prosecution of this case for purposes of determining such amounts as part
      of any sanction levied against [Leas]. Such testimony will be based upon
      the knowledge, skill, training, education, and experience of the attorney
      and knowledge regarding the amounts and reasonableness of the
      expenses and fees incurred in the prosecution of the case. Particularly,
      the Commission anticipates testimony that the amount of hours expended
      in prosecution of this case is a reasonable and necessary amount, that
      $250.00 per hour is a reasonable fee for the hours expended by counsel
      and that all the expenses incurred were reasonable and necessary to the
      prosecution of this matter.

At trial, Homburg testified that it was not in the regular course of his business as trial

counsel for the Commission to keep hourly records.      Homburg further testified that he

did not keep an updated resume on file.   Homburg asserted that requiring production of

documents that were not in existence—such as hourly billings and an updated

resume—would require the production of a document that did not exist.        See TEX. R.

CIV. P. 192.3; In re Colonial Pipeline Co., 968 S.W.2d 938, 942 (Tex. 1998); In re

Guzman, 19 S.W.3d 522, 525 (Tex. App.—Corpus Christi 2000, no pet.).

      Based on these facts, we conclude that the trial court did not abuse its discretion

under Rule 193.6(a).      The trial court was within its discretion to find that the

Commission’s failure to produce Homburg’s hourly billings and resume was supported

by good cause—that is, the Commission’s written response to discovery and Homburg’s

testimony—or that it did not constitute surprise or prejudice to Leas because the

Commission’s response provided him with sufficient notice of the substance of

                                           12
Homburg’s testimony.      See TEX. R. CIV. P. 193.6(a); $27,877.00 Current Money of the

U.S., 331 S.W.3d at 120 (finding no abuse of discretion for allowing an expert witness to

testify—despite a defective disclosure response during written discovery—because the

testimony was within the subject matter that the State declared and because the

complaining party was not so deprived to prepare for meaningful cross examination).

Accordingly, Leas’s third issue is overruled.

                             V.     PROBATED JUDGMENT

       In his fourth issue, Leas contends that the trial court’s final judgment is subject to

multiple interpretations and should be reformed or remanded back to the trial court for

clarification.

A.     Standard of Review

       A judgment should be construed as a whole toward the end of harmonizing and

giving effect to all the court has written. Point Lookout West, Inc. v. Whorton, 742 S.W.2d
277, 278 (Tex. 1987) (citing Constance v. Constance, 544 S.W.2d 659, 660 (Tex. 1976)).

The entire content of the written instrument and the record should be considered.

Whorton, 742 S.W.2d at 278.

B.     Discussion

       Giving effect to all the court has written, we conclude that the trial court’s final

judgment is not subject to multiple interpretations as Leas asserts, but only one clear

interpretation. See id.    Our review of the record and the judgment shows that the trial

court rendered judgment that:     (1) Leas be suspended from the practice of law in the

State of Texas for a total of sixty months; (2) the suspension be probated the last

fifty-four months of the total; (3) full suspension be ordered for the first six months; and


                                             13
(4) the first six months of active suspension commence at 12:01 a.m. on the thirtieth day

after the judgment has become final or the conclusion of any perfected appeal.   The trial

court’s order indicates that the active suspension—including the fifty-four month

probation—was stayed pending appeal.       Accordingly, we overrule Leas’s final issue.

                                 VI.    CONCLUSION

      The trial court’s judgment is affirmed.



                                                       __________________________
                                                       GINA M. BENAVIDES,
                                                       Justice


Delivered and filed the
9th day of August, 2012.




                                           14